t c memo united_states tax_court john a sernett petitioner v commissioner of internal revenue respondent docket no filed date michael j dwyer ward rollin anderson and rebecca s christensen for petitioner blaine charles holiday for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively after a concession by respondent the sole issue for decision is whether petitioner’s sprint car racing activity during constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioner resided in minnesota when he petitioned this court i background during the years in issue petitioner was a successful fully commissioned telecommunications equipment salesperson for north american communications resource inc nacr petitioner also raced sprint cars and operated a sprint car racing activity sernett motorsports petitioner began racing sprint cars in when he was petitioner earned his bachelor’s degree in business administration from creighton university in while at creighton petitioner drove sprint cars as a summer job during 1respondent concedes that petitioner substantiated his claimed sprint car racing expenses for 2unless otherwise indicated all section references are to the internal_revenue_code code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner earned all of his income driving sprint cars for others in the early 1980s petitioner worked for c l boyd co managing its racing team and marketing its construction equipment business in all petitioner raced for various racing groups for years before purchasing his own equipment in ii petitioner’s racing activity in petitioner purchased his own sprint car and transporter to begin sernett motorsports petitioner set up a separate business account for sernett motorsports and all income and expenses of the activity were paid into and out of that account during the years in issue petitioner owned three sprint race cars and a full- sized semitrailer for hauling his cars to racing events at the time of trial petitioner owned two cars and the semitrailer which he estimated were worth a total of dollar_figure petitioner also owned or leased a shop in lakeville minnesota where he maintained his cars and prepared them for racing events during the years in issue petitioner kept the following records with respect to sernett motorsports maintenance logs for the cars a journal documenting his racing performance and how he tuned the cars for each race and handwritten business records petitioner’s handwritten business records consisted of one sheet of paper per year on which he recorded sernett motorsports’ racing income and between and envelopes into which he placed receipts for various racing expenses petitioner did not have a written business plan for sernett motorsports until he was asked during the audit whether he had one the business plan that petitioner wrote during the audit identified four main sources of revenue and profit using the novelty and marketing of sernett motorsports to brand himself and his full-time employer nacr strategically racing at events that would maximize prize money and marketing potential building equity in racing equipment and pursuing associate sponsorships to help sernett motorsports earn prize money petitioner enlisted the help of several racing colleagues when competing at events his brother tim sernett raced sernett motorsports’ second car dick groenwald a race car mechanic with approximately years of experience and scott mudra a professional race car mechanic provided technical_advice on and assistance with tuning the cars to track conditions petitioner also frequented racing supply shops and attended the performance racing industry trade_show in orlando florida in sernett motorsports competed in events earning total prize money of dollar_figure in sernett motorsports competed in events earning total prize money of dollar_figure and in sernett motorsports competed in events earning total prize money of dollar_figure to help sernett motorsports secure corporate sponsorships petitioner engaged a professional design firm to design a full-color marketing brochure titled marketing on the move in the brochure highlighted the marketing opportunities available to potential corporate sponsors of sernett motorsports petitioner used the brochure to solicit corporate sponsorships during the years in issue petitioner’s previous employer progressive technologies progressive agreed to build a marketing strategy around sernett motorsports and it sponsored sernett motorsports for several years during the 1990s in exchange sernett motorsports displayed progressive’s logo on its sprint cars and uniforms petitioner secured commercial sponsors for sernett motorsports for from two local companies in advanced manufacturing concepts amc and fast arch paid dollar_figure and dollar_figure respectively to sponsor sernett motorsports and in amc paid dollar_figure to sponsor sernett motorsports from to petitioner reported losses from sernett motorsports on his schedules c profit or loss from business petitioner first reported a profit from sernett motorsports in after petitioning the court in this case petitioner reported sernett motorsports’ gross_income total expenses and net_profit_or_loss on the schedules c attached to his form sec_1040 u s individual_income_tax_return returns as follows year gross_income total expenses net_profit_or_loss total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioner concedes he overstated sernett motorsports’ gross_receipts and expenses by dollar_figure each on the schedule c attached to his return iii petitioner’s employment as a salesperson petitioner began working for progressive as a telecommunications equipment salesperson in in nacr acquired progressive and nacr has employed petitioner as a fully commissioned salesperson ever since because of liability concerns nacr did not allow petitioner to display nacr’s logo on any of sernett motorsports’ racing equipment during live events but it allowed petitioner to photoshop nacr’s logo onto photographs of sernett motorsports’ equipment and to send the altered photographs to his customers petitioner has enjoyed significant success as a salesperson he attained president’s club status which is awarded to approximately the top of producers in the industry for his efforts in of the years preceding trial in this case as reported on his form sec_1040 petitioner received wages and deferred_compensation from nacr as follows year wages dollar_figure big_number big_number big_number big_number big_number deferred_compensation dollar_figure big_number big_number big_number big_number big_number iv petitioner’s federal_income_tax returns petitioner timely filed his returns petitioner reported sernett motorsports’ income and expenses on the schedules c attached to his returns the schedules c listed petitioner as the proprietor of and petitioner’s home address as the business address for sernett motorsports the principal business of sernett motorsports was reported as auto racing sales for and and as auto racing sales for petitioner reported sernett motorsports’ gross_income and total expenses for on his schedules c as follows gross_income total expenses dollar_figure big_number dollar_figure big_number dollar_figure big_number respondent examined petitioner’s returns and issued a notice_of_deficiency to petitioner in the notice_of_deficiency respondent determined that petitioner did not operate sernett motorsports for profit reclassified petitioner’s schedule c income as other income and disallowed petitioner’s schedule c expense deductions in their entirety opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 if 3we note that under sec_183 expenses attributable to an activity_not_engaged_in_for_profit are deductible to the extent of gross_income derived from the activity accordingly petitioner is entitled to deduct sernett motorsports’ expenses to the extent of its gross_income even if we find that he did not operate sernett motorsports for profit however a taxpayer produces credible evidence4 with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability for any_tax imposed by subtitle a or b and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he or she complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary5 for witnesses information documents meetings and interviews see also 116_tc_438 petitioner argues that the burden_of_proof should shift to respondent under sec_7491 because he produced credible_evidence and satisfied the requirements of sec_7491 however because we decide this case on the preponderance_of_the_evidence the burden_of_proof is irrelevant see blodgett v ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 commissioner 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 ii whether sternett motorsports was operated for profit a sec_183 generally a taxpayer who is carrying_on_a_trade_or_business may deduct ordinary and necessary expenses_incurred in connection with the operation of the business sec_162 however a taxpayer generally may not deduct expenses_incurred in connection with a hobby or other nonprofit activity to offset taxable_income from other sources sec_183 and b sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity constitutes a trade_or_business within the meaning of sec_162 if it is conducted with continuity regularity and for the primary purpose of realizing income or profit 480_us_23 the u s court_of_appeals for the eighth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has stated that a n activity is engaged in for profit if the taxpayer has an actual honest profit objective even if it is unreasonable or unrealistic 544_f3d_900 8th cir aff’g tcmemo_2007_309 see also sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the facts and circumstances 908_f2d_369 8th cir rev’g tcmemo_1988_468 sec_1_183-2 income_tax regs and greater weight is given to objective facts than to a taxpayer’s statement of intent 84_tc_1244 aff’d 792_f2d_1256 4th cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others see 70_tc_715 aff’d 615_f2d_578 2d cir sec_1_183-2 income_tax regs b petitioner’s racing activity we apply the factors listed in sec_1_183-2 income_tax regs as follows the manner in which petitioner conducted the activity in deciding whether a taxpayer has conducted an activity in a businesslike manner we consider whether the taxpayer maintained complete and accurate books_and_records conducted the activity in a manner substantially_similar to other activities of the same nature that were profitable and changed operating methods adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs petitioner contends that he operated sernett motorsports in a businesslike manner by investing heavily in capital assets analyzing his performance after each season consulting with various advisers racing only in races offering significant prize money maintaining accurate records and maintaining a separate checking account for sernett motorsports respondent contends that sernett motorsports was not operated in a businesslike manner because petitioner failed to maintain comprehensive books_and_records for evaluating his racing activity lacked a written or credible business plan commingled his personal funds with his business funds in sernett motorsports’ checking account and failed to take steps to reduce costs or to increase profitability although petitioner invested heavily in capital assets such investment is consistent with respondent’s theory that petitioner’s racing activity was simply an expensive hobby petitioner kept accurate records but he seemingly did so to satisfy the code’s recordkeeping requirements rather than as a tool to achieve profitability see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir nissley v commissioner tcmemo_2000_178 79_tcm_2105 similarly petitioner testified that he consulted with his c p a regarding various tax matters but he could not testify with specificity regarding any financial advice that his c p a may have provided we find however that there is no indication that he commingled his personal funds with those of his racing activity petitioner obtained marketing materials from a professional design firm to help secure corporate sponsorships for sernett motorsports these materials indicate that he operated sernett motorsports in a businesslike manner petitioner did not have a written business plan during the years in issue petitioner’s lack of a written business plan indicates that he did not operate sernett motorsports in a businesslike manner we find credible petitioner’s testimony that he tried to minimize expenses and maximize his chances of winning races however this is also consistent with respondent’s theory that petitioner’s racing activity was an expensive hobby sprint car racing is a competitive sport and petitioner no doubt did whatever he could to win races and minimize his expenses in short petitioner conducted sernett motorsports in a manner consistent both with the operation of a profit-seeking enterprise and with the enjoyment of an expensive hobby accordingly this factor is neutral the expertise of petitioner or his advisers preparation for an activity by an extensive study of its accepted business economic and scientific practices or consultation with those who are experts therein may indicate a profit objective engdahl v commissioner t c pincite sec_1_183-2 income_tax regs efforts to gain experience and a willingness to follow expert advice may also indicate a profit objective see eg dworshak v commissioner tcmemo_2004_249 88_tcm_403 petitioner contends that his expertise and the expertise of those with whom he consulted are indicative of a profit_motive respondent contends that petitioner lacked expertise with respect to creating a profitable racing enterprise and failed to seek advice from experts on making sernett motorsports profitable petitioner has a bachelor’s degree in business administration from creighton university and is a successful salesperson he managed a racing team for c l boyd during the early 1980s and raced sprint cars for others for years before starting his own sprint car racing activity since then petitioner has been racing for and managing sernett motorsports petitioner regularly consulted with a close network of sprint car racing enthusiasts frequented racing supply shops and attended the performance racing industry trade_show in orlando florida we are satisfied that petitioner had the requisite expertise to run a sprint car racing business accordingly this factor favors petitioner petitioner’s time and effort devoted to the activity the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity sec_1_183-2 income_tax regs petitioner contends that he spent significant time racing and preparing to race and reduced the hours he worked for nacr during the racing season respondent contends that petitioner’s testimony with respect to the amount of time he spent on his racing activity is uncorroborated and self-serving and that it is anyway insufficient to show that his racing activity was conducted with a profit_motive petitioner credibly testified that he spent hours during the week before a racing event preparing for the event petitioner explained that he disassembled the cars after each race and then cleaned inspected and replaced various parts as required he credibly testified that during the years in issue he raced between and weekends per racing season6 and that he traveled to events up to five hours away from his shop in lakeville minnesota petitioner also credibly testified that he reduced the number of hours that he spent working for nacr from per week during the off-season to per week during the racing season although as we find infra pp petitioner enjoys racing we find that petitioner also spent significant personal time and effort preparing his cars for 6petitioner’s records show that he raced on and weekends in and respectively racing events see foster v commissioner tcmemo_2012_207 slip op pincite additionally petitioner significantly reduced the hours he spent working his lucrative fully commissioned job for nacr so that he could prepare his cars for racing events accordingly this factor favors petitioner expectation that assets used in the activity may appreciate an activity may produce an overall economic profit even if there is no operational profit when appreciation of the assets of the activity is taken into account sec_1_183-2 income_tax regs petitioner contends that his equipment should not have to appreciate for him to show a profit_motive respondent contends that petitioner introduced no evidence that his equipment appreciated and the record supports an inference that petitioner’s equipment was not appreciating petitioner has introduced no evidence that any of his racing equipment or assets appreciated see rule a however the absence of asset appreciation does not indicate that petitioner lacked a profit_motive see foster v commissioner slip op pincite accordingly this factor is neutral success in carrying on similar or dissimilar activities the fact that a taxpayer engaged in similar activities and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs to support his contention that he had success in carrying on similar activities petitioner merely points to his experience in the racing industry respondent contends that petitioner produced no evidence showing that he successfully operated similar activities petitioner has introduced no evidence showing that he engaged in similar activities and converted them from unprofitable to profitable enterprises see rule a accordingly this factor is neutral see pirnia v commissioner tcmemo_1989_627 58_tcm_740 petitioner’s history of income or loss from the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite sec_1_183-2 income_tax regs however a series of startup losses or losses sustained because of unforeseen circumstances beyond the control of the taxpayer does not necessarily indicate a lack of profit motive engdahl v commissioner t c pincite kahla v commissioner tcmemo_2000_127 79_tcm_1846 aff’d without published opinion 273_f3d_1096 5th cir sec_1_183-2 income_tax regs respondent contends that petitioner’s racing activity has produced persistent and significant losses since and petitioner’s use of his racing activity to boost his sales performance with nacr contradicts his claim of a profit_motive for his racing activity sernett motorsports lost money from through from through sernett motorsports had gross_receipts of dollar_figure total expenses of dollar_figure and total losses of dollar_figure this history of significant sustained losses is persuasive evidence that petitioner did not operate sernett motorsports with a profit_motive see golanty v commissioner t c pincite 7petitioner’s returns show that sernett motorsports suffered losses of dollar_figure and dollar_figure for and respectively and earned a profit of dollar_figure for however we give less weight to the reduced losses for and the small profit for because the returns for were filed after respondent began examining petitioner’s returns and the return for was filed after the petition was filed in this case see easter v commissioner tcmemo_1992_188 63_tcm_2590 to rebut this evidence petitioner points to his success as a salesperson for nacr arguing that some of this success is attributable to his operation of sernett motorsports petitioner credibly testified that part of his success as a salesperson was attributable to his operation of sernett motorsports petitioner explained that he used sernett motorsports as a marketing promotional bonding vehicle and that he used the racing activity to build long-term relationships with his telephone equipment buyers petitioner introduced emails showing that he used sernett motorsports as a marketing tool and nacr’s president and ceo thomas m roles wrote in a letter dated date that sernett motorsports has a direct contribution to success in the telephone equipment business from a marketing standpoint and is an important part of his overall success as a sales representative we therefore find that petitioner continued operating sernett motorsports at least in part because sernett motorsports helped him succeed in his job as a salesperson for nacr although sernett motorsports may have increased petitioner’s income from nacr the significant sustained losses that it produced indicate that petitioner did 8the parties stipulated that petitioner’ sec_35 commission rate with nacr was not contingent upon his operation of sernett motorsports not operate sernett motorsports with a profit_motive see morken v commissioner tcmemo_1986_535 52_tcm_969 to the contrary petitioner’s belief that his racing activity increased his income from nacr lessened his concern about his losses from sernett motorsports see id moreover petitioner’s generalized belief that his racing activity helped increase his income as a salesperson is insufficient to overcome the objective evidence of significant sustained losses from through particularly when petitioner could not quantify the effect of the racing activity on his commission income petitioner does not contend and the record does not suggest that sernett motorsports’ significant sustained losses were startup losses or losses sustained because of unforeseen circumstances beyond his control accordingly this factor favors respondent amount of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs the opportunity to earn substantial profits in a highly speculative venture may be sufficient to 9petitioner does not argue that his racing activity and his sales activity were one activity within the meaning of sec_1_183-1 income_tax regs indicate that the activity is engaged in for profit even though only losses are produced see id petitioner contends that he had opportunities to earn significant profit from prize money and sponsorship contracts respondent contends that petitioner’s claimed expectations for earning significant profit were unrealistic a prize money sernett motorsports earned dollar_figure in prize money during the years in issue the dollar_figure purse structure that petitioner typically raced for had a top prize of dollar_figure and a second prize of dollar_figure petitioner testified that had he placed higher in the events he could have earned between dollar_figure and dollar_figure in prize money during the years in issuedollar_figure however petitioner testified that before the years in issue he raced in the knoxville nationals for a top prize of dollar_figure but that he had stopped racing in that event because he did not feel that he was competitive enough to make money at that event petitioner also testified at trial in date that he expected to earn prize money of approximately dollar_figure in 10petitioner raced in and events in and respectively even if petitioner’s cars had finished first and second in each event he would have earned only dollar_figure during the years in issue as petitioner’s reason for not competing in the knoxville nationals during the years in issue and petitioner’s more modest expectations for the then-upcoming racing season show petitioner is capable of rationally judging his competitiveness additionally we find that petitioner could not have rationally expected that sernett motorsports would earn significantly more prize money than it earned during the years in issue b sponsorships sernett motorsports earned dollar_figure in corporate sponsorships from two local businesses during the years in issue petitioner testified that he also sought more lucrative sponsorships but was ultimately unsuccessful petitioner testified with some detail regarding two of his proposals with respect to the first proposal petitioner testified that he pursued a dollar_figure three-year sponsorship from tires plus in date petitioner further testified that he believed that he had a good chance of obtaining the sponsorship from tires plus and that the proposal was dropped when bridgestone acquired tires plus in fall however in a summary of his solicitations of corporate sponsorships for sernett motorsports petitioner wrote that he met with tires plus in date additionally the written proposal for the sponsorship from tires plus states that petitioner was then employed as a national account manager for progressive and nacr acquired progressive in the written proposal also states that petitioner had years of racing experience petitioner started racing in giving him years experience by the proposal also has several dated quotes and all of them predate dollar_figure accordingly although we are satisfied that petitioner proposed a sponsorship to tires plus the record does not reliably establish when this proposal was made with respect to the second proposal petitioner testified that he pitched a corporate sponsorship proposal to jack links in laurens iowa in date the division manager at jack links karl paepke was impressed and arranged for petitioner to meet with jack links’ marketing director peachy hall in minong wisconsin in date jack links ultimately decided not to sponsor sernett motorsports because sernett motorsports’ demographics did not correspond with jack links’ target demographics at the time petitioner did not testify regarding the terms of the proposed jack links sponsorship 11we also note pursuant to fed r evid c that bridgestone americas inc then bridgestone firestone inc purchased a controlling stake in morgan tire auto inc morgan in date see bridgestone firestone inc announces strategic alliance with morgan tire auto bridgestone the americas media center date http www bridgestoneamericas com news news_index asp id 010809a last visited date under the terms of morgan’s agreement with bridgestone morgan agreed to rename its retail centers tires plus see id we note that even if petitioner had secured a three-year sponsorship along the lines of the unsuccessful tires plus proposal for the years in issue sernett motorsports would still have lost money there is no credible_evidence in the record that any of petitioner’s other proposals would have brought sernett motorsports close to returning a profit accordingly we find that there was little or no likelihood that sernett motorsports would earn significantly more sponsorship money than it earned during the years in issue because there is no credible_evidence that the substantial losses sustained by sernett motorsports were likely to be offset by greater amounts of prize money and sponsorship income during the years in issue this factor favors respondent petitioner’s financial status the fact that a taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs substantial income from sources other than the activity especially if the losses from the activity would generate substantial tax benefits may indicate a lack of profit_motive particularly where elements of personal pleasure or recreation are involved see id petitioner contends that his success selling telecommunications equipment for nacr depends on his involvement with sernett motorsports and sprint car racing respondent contends that petitioner’s financial status indicates that he did not operate sernett motorsports with a profit_motive because he received significant compensation from his employment with nacr during the years in issue and sernett motorsports’ losses generated large tax savings during the years in issue petitioner earned a significant income as a fully commissioned salesperson for nacr the losses petitioner incurred from operating sernett motorsports provided substantial tax benefits and as we find infra pp petitioner enjoyed racing accordingly this factor favors respondent elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to an activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs however an activity is not treated as an activity_not_engaged_in_for_profit merely because the activity may have recreational or pleasurable elements id petitioner contends that he no longer enjoys racing as he once did and that he raced solely for profit during the years in issue respondent contends that the record shows that petitioner’s lifelong involvement in sprint car racing is motivated not by a desire to make a profit but by his love of the sport petitioner testified that maintaining his cars has become a chore and that the thrill is basically gone petitioner further testified that he continues racing because it makes me money we do not find petitioner’s self-serving uncorroborated testimony to be credible see 87_tc_74 accordingly this factor favors respondent conclusion of the nine factors listed in sec_1_183-2 income_tax regs four favor respondent two favor petitioner and three are neutral because sernett motorsports was a mature activity during the years in issue we place particular emphasis in our analysis on its history of significant sustained losses and on petitioner’s inability to reduce sernett motorsports’ expenses or increase its income see golanty v commissioner t c pincite history of sustained losses is persuasive evidence of activity not entered into with profit_motive after considering the factors and the facts and circumstances of this case we conclude that petitioner did not have an actual honest profit objective in operating sernett motorsports during the years in issue accordingly petitioner’s deductions for expenses_incurred with respect to sernett motorsports are subject_to the limitations of sec_183 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and respondent’s concession decision will be entered under rule
